Case 3:20-cv-01372-TAD-KLH Document 23 Filed 11/19/20 Page 1 of 1 PageID #: 173




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


 AARON LARRY BOWMAN                               CASE NO. 3:20-CV-01372

 VERSUS                                           JUDGE DOUGHTY

 SHERIFFS OFFICE OUACHITA PARISH                  MAG. JUDGE KAREN L. HAYES
 ET AL



                         NOTICE OF MANUAL ATTACHMENT



 ATTACHMENTS TO:            Amended Complaint

       DESCRIPTION:         Jumpdrive of Video Footage

       FILED BY:            Aaron Larry Bowman

       FILE DATE:           November 18, 2020

 ***********************************NOTICE***********************************

 The attached document is an original manual attachment provided by counsel. Please
 return to the Clerk’s Office!

 This attachment could not be converted to electronic form. The original will be maintained
 in the division of the presiding judge, until expiration of appeal delays.

 Attachment sent to the MONROE DIVISION.

                                                 Prepared by: Donecia Banks-Miley
